*305The following opinion on motion for rehearing was filed January 25, 1946. Rehearing denied.
Carter, J.
The motion for a rehearing filed after the adoption of our previous opinion in this case, ante p. 297, 19 N. W. 2d 510, raises questions which warrant a supplemental opinion. We will consider them in the order in which they are raised in the brief in support of the motion.
It is first contended that the rule of simultaneous repeal and reenactment which was applied in the former opinion has no application to the casé for the 'reason that we had previously held in Munch v. Tusa, 140 Neb. 457, 300 N. W. 385, that “All provisions previously existing, including- all of article III, ch. 23, Rev. St. 1913, so far as applicable to cities of the metropolitan class, were by it superseded and in effect repealed.” Appellees assume from this language that the statute then existing was repealed. The adoption of the home rule charter by the city of Omaha could not operate as a repeal of a staté statute. This appears axiomatic to us. We said in Munch v. Tusa, supra, and correctly we think, that the adoption of the home rule charter superseded and in effect repealed the existing statute. By the adoption of the home rule charter by the city of Omaha the existing statute no longer controlled, but it was not repealed. It remained applicable to any other metropolitan city within the class and, in addition thereto, to the city of Omaha in the event its relative charter provisions were repealed. We reiterate, therefore, that the action taken by the legislature in repealing sections 35-201, 35-202, and 35-203, Comp. St. 1929, and the enactment of L. B. 327, (Laws 1943, ch. 92) constituted the repeal of a valid and effective legislative act and the reenactment in identical terms of the constitutional portions of the act applicable hereto as stated in our former opinion.
It is further urged that sections 35-201, 35-202, and 35-203, Comp. St. 1929, were unconstitutional by virtue of our holding in Axberg v. City of Lincoln, 141 Neb. 55, 2 N. W. *3062d 613. This is correct, but appellees overlook the fact that the invalidation of sections 35-201, 35-202, and 35-203, Comp. St. 1929, left in effect sections 2439, 2440, and 2441, Comp. St. 1922, which was reenacted in terms and substance in L. B. 327. The rule of simultaneous repeal and reenactment is therefore no less operative because of our holding in the Axberg case and the use of sections 35-201, 35-202, and 35-203, Comp. St. 1929, rather than sections 2439, 2440, and 2441, Comp. St. 1922, in the repealing clause. This view is sustained by the previous holdings of this -court. In State v. City of Kearney, 49 Neb. 325, 68 N. W. 533, we said: “It has been held by this court that where the amendment to a statute is plain, and the intention of the legislature is so distinctly pointed out that there is no difficulty in ascertaining to what law it was intended to apply, it will not be held invalid merely because the section number of the original law and the amendment are apparently somewhat confusing.” A very similar situation arose to which identical objections were advanced as here in Cass County v. Sarpy County, 63 Neb. 813, 89 N. W. 291, wherein the court said: “In 1881 the legislature passed and the governor approved a measure entitled ‘A bill for an act to amend section 88, of an act to amend chapter 47, of the Revised Statutes of 1866, entitled “Roads,” approved March 1st, 1879.’ This measure did not include a clause expressly repealing the section mentioned, and was therefore void, but in the first and subsequent editions of the Compiled Statutes, until that of 1899, the section, in the form attempted to be given to it by the supposed act of 1881, was substituted for the valid section 88 of chapter 78. In 1899, an act was passed entitled ‘An act to amend section 88, chapter 78, Compiled Statutes of Nebraska of 1897, and to repeal said original section.’ It is argued by counsel for defendant in error that this last act is an attempt to amend the void measure of 1881, and that it is therefore itself void. For the reason already given, this contention can not be upheld. The supposed act of 1881 and the above-mentioned error in the publication of the Compiled Statutes were each and *307both wholly ineffectual for any purpose, and the act of 1899, having an appropriate title and being otherwise in due form, is the first and only amendment of section 88 of the act of 1879. It can not be inferred that the legislature were ignorant of the invalidity of the attempted amendment of 1881, and supposed that they were amending a measure to which they made no reference, rather than the ‘original section,’ which they accurately described.” When L. B. 327 was enacted for the pui-pose of amending sections 35-201 to 35-203, inclusive, Comp. St. 1929, followed by the repeal of the old sections amended, the amending statute simply designated the place where the existing and constitutionally effective language might be found which it specifically attempted to amend. Consequently, L. B. 327 did not simultaneously repeal and reenact an unconstitutional statute, although it had the apparent appearance of having done so.
Appellees urge that we were in error in assuming that the constitutional questions raised were answered in the case of Lickert v. City of Omaha, 144 Neb. 75, 12 N. W. 2d 644. We concede at the outset that the Lickert case did not decide constitutional questions. It did determine the nature of the deductions from base pay authorized by the 1942 charter amendment in such a way as to destroy the basis for appellees’ constitutional objections. It is contended that the charter amendment violates constitutional provisions requiring uniformity as to class; requiring uniformity of levies, taxes, and exactions in respect to persons and property ; in that it denies equal rights; and in that it violates the due process clause. It is also urged that the charter amendment violates the Fourteenth Amendment to the Constitution of the United States because it abridges the privileges and immunities of plaintiffs and the due process and equal protection provisions of that amendment.'
In the Lickert case we held that the deduction of one dollar a month from the base pay of all policemen for the creation of a pension fund under a similar statute constituted a determination of the net amount of compensation to be paid monthly. The right to a pension was held to be a part of the *308compensation paid and did not constitute a gratuity. Consequently, it is not a tax or exaction within the meaning of the constitutional prohibition. We know of no case holding that equal contributions to a pension fund, irrespective of differences in base pay, are violative of cited constitutional provisions. Appellees cite cases in support of their contention that are not in point. Templar v. State Board of Examiners of Barbers, 131 Mich. 254, 90 N. W. 1058, holds that a barber’s license law which denies a license to any alien violates the equal protection clause. In State v. Montgomery, 94 Me. 192, 47 A. 165, it was held that a statute authorizing a peddler’s license to be issued to any citizen of the United States who is of good moral character is violative of the equal protection clause in that it discriminates against aliens. State of Oregon v. Standard Oil Co., 61 Ore. 438, 123 P. 40, was a case involving alleged statutory discrimination between resident and nonresident corporations dealing in petroleum products. The statute was held not violative of the equal protection provision of the Fourteenth Amendment. Santa Clara County v. Southern Pacific R. Co., 118 U. S. 394, 18 L. Ed. 1132, 30 S. Ct. 118, was a case in which the plaintiff sought judgment for the entire tax upon an assessment of different kinds of property as a unit, including property not legally assessable and not separable from the other part. The defendant was held not liable partly on the theory that it was entitled to the equal protection of the laws under the Fourteenth Amendment to the Constitution of the United States. We fail to find any reasoning in the foregoing cases which supports the contentions of the appellees in the present case. We think that appellees as firemen in a metropolitan city constitute a reasonable classification of persons for purposes of legislation concerning them. The fact that their contribution to the pension fund set up for their benefit is placed on a fixed basis rather than on a percentage of earnings is not of itself violative of either state or federal constitutional prohibitions. We think the rule announced in State ex rel. Taylor v. Hall, 129 Neb. 669, 262 N. W. 835, cited by appellees, does not *309conflict with our holding in the present case. The effect of that decision is that members of a class cannot be discriminated against. We hold that firemen in a metropolitan city constitute a class. Contributing a fixed amount each month to a pension fund set up for their benefit, which is held to constitute deferred compensation, does not of itself constitute want of due process, equal protection, or lack of uniformity. The charter amendment meets all constitutional requirements and is, therefore, valid.
We are convinced of the correctness of the conclusion reached in our former opinion. The former opinion as supplemented herein is adhered to and the motion for a rehearing is overruled.
Rehearing denied.